Citation Nr: 0527361	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  01-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include Post-traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, in pertinent part, denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  In February 2003, the 
veteran canceled his request for a hearing before the Board.  
In September 2003, the Board remanded the issue for further 
action.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim for PTSD has been obtained.

2.  The veteran did not serve in combat while on active duty.

3.  The stressors on which the diagnosis of PTSD was based 
are uncorroborated.

4.  The veteran first manifested a psychiatric disability 
many years after service, and that disability is not related 
to a corroborated stressor that occurred in service.

5.  The veteran does not have a current diagnosis of anxiety 
and is not shown to have any non-PTSD psychiatric disorder 
that is related to his service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD and anxiety as 
a result of being sexually assaulted during active service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran does not contend that he engaged in 
combat with the enemy.  Accordingly, as a matter of law, a 
medical professional cannot provide supporting evidence that 
a claimed in-service combat-related event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  In addition, the 
veteran's own testimony, standing alone, will not be 
sufficient.  Id.

Because the veteran is alleging physical and sexual abuse, 
the special provisions of VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal 
assault must also be considered.  The Manual identifies 
alternative sources for developing evidence of personal 
assault, such as private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals. M21-1, Part III,  5.14c(4)(a).  
When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to):  visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3) (2004).  See also Patton 
v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 
393 (1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in October 2002, the RO requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  See Wood v. Derwinski, 1 Vet. App. 190 (duty to 
assist the veteran in developing a claim is not a one-way 
street).  In reply, the veteran stated that he had no further 
medical evidence to submit.  The Board therefore has relied 
on the available evidence in determining if the alleged 
stressor can be corroborated.

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. 
§ 3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of 
the alleged event to cause PTSD) is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province 
of the adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

A review of the veteran's service medical records shows that 
he was diagnosed with an anxiety reaction on one occasion, In 
June 1968.  The veteran alleges he was admitted to sick call 
after the Drill Instructor kicked him several times in the 
stomach while doing push-ups.  The treatment record noted 
that the veteran "[did] not seem to know what [was] wrong 
with him," and the Board notes that he made no complaints 
about stomach pain.  Physical examination revealed normal 
heart, lungs, and abdomen.  However, the record also noted 
that the veteran was treated for hematemesis.  The impression 
was anxiety reaction, and he was prescribed gastrointestinal 
medication and advised to follow a bland diet.  The remainder 
of his service medical records is negative for any further 
psychiatric complaints or findings of psychiatric 
abnormality.  His service personnel records are similarly 
negative for any indication that he underwent any behavioral 
changes consistent with him being a victim of sexual assault.  
The veteran was discharged in April 1969 for family financial 
hardship reasons.  His April 1969 discharge examination 
report noted his psychiatric condition as being normal.  

The veteran first received post-service psychiatric treatment 
in September 1984.  The record contains a letter, dated 
September 19, 1984, written by Robert A. Crawley, M.D., to 
Robert Demers, M.D., the physician who would provide the 
veteran psychiatric treatment until July 1996.  The letter, 
written after Dr. Crawley had learned of the veteran's 
psychiatric hospitalization, indicates that Dr. Crawley had 
treated the veteran earlier that month for complaints of 
dizziness associated with nausea and vomiting, and later with 
acute spells of crying.  Dr. Crawley stated that it became 
apparent to him that the veteran might have been suffering 
from some type of anxiety reaction, and for that reason he 
had suggested psychiatric evaluation.  The report of 
psychiatric hospitalization, dated in October 1984, noted 
that the veteran complained of increased nervousness and 
gastrointestinal problems over the previous eight months.  
The veteran reported that the most aggravating event was that 
his wife was publicly criticized for her vocal participation 
in church.  Mental status examination did not reveal evidence 
of depressive symptomatology but did describe a great deal of 
"generalized-type" anxiety and some panic-like episodes.  A 
reduction in his level of anxiety was noted over the course 
of hospitalization.  The diagnosis was generalized anxiety 
disorder.

As noted above, the veteran continued to receive psychiatric 
treatment from Dr. Demers until July 1996.  Throughout this 
period, the veteran is noted to have had anxiety in degrees 
ranging from mild to severe, a severe panic disorder, and 
some depression.  As causes of his anxiety, the veteran noted 
deaths in the family, disagreements with partners at work, 
financial difficulties, and problems with his wife.  In a 
July 2000 letter to VA, Dr. Demers reported that as of the 
veteran's last appointment in July 1996, his anxiety was 
improved and the number of panic attacks were less; the 
veteran attributed his improvement to improvements in his 
wife's conditions of depression, arthritis, and back 
problems.  With regard to the veteran's request that he offer 
an opinion in regard to his service experiences causing or 
contributing to his anxiety and panic attacks, Dr. Demers 
stated that the veteran was apparently embarrassed by the 
abuse and therefore avoided any discussion of the topic.  He 
concluded that it was possible that the veteran was abused in 
service and that this resulted in an anxiety disorder with 
panic attacks in the form of post-traumatic stress disorder, 
delayed response.  As acknowledged by Dr. Demers in his 
letter, the Board notes that no reference during his 
treatment was made to service, PTSD, or PTSD-related symptoms 
(flashbacks, etc.), and finds that this provides negative 
evidence against his claim.  

In January 1990, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA disability 
benefits purposes based upon "anxiety related disorders."  
His disability was most recently determined to be continuing 
in January 2000.  Without elaboration, the Board notes that 
the SSA decision and the record before SSA do not bear any 
mention of the veteran's military service, and accordingly do 
not relate the veteran's anxiety disorders with his service.  
This provides more negative evidence against the claim.

The veteran underwent a VA psychiatric examination for 
purposes of eligibility for disability compensation in July 
1990.  He reported that prior to his hospitalization in 
September 1984, he was able to work and to be around people; 
since that time, he has a panic attack whenever he is around 
people.  On examination, no signs of a psychosis or thought 
disorder were noted.  He was thought to have had a panic 
disorder which was severe enough to bring on considerable 
social and industrial inadaptability.  This evidence does not 
relate the veteran's anxiety disorders to his service and 
therefore does not support his claim.

From July 1998 through April 2004, the veteran received 
medication management for anxiety and panic disorders from C. 
Randall May, M.D.  Treatment records indicate that the 
veteran was depressed, anxious, and rarely left his house, 
secondary to the anxiety.  In an August 2000 letter to VA, 
Dr. May stated that on July 11, 2000, the veteran reported 
that he had been assaulted in service and that is why he has 
panic attacks.  He additionally stated that the veteran had 
not reported this earlier because he had been embarrassed.  
Dr. May concluded that his anxiety disorder may be related to 
a delayed post-traumatic stress disorder.  This medical 
opinion supports the veteran's claim.

A May 2001 record of initial interview from Nancy Hague, 
Ph.D., a psychologist with the Cherokee Health Systems, shows 
that the veteran reported being sexually abused while in 
service.  He additionally reported that he first had 
flashbacks of this abuse while on vacation in 1984, and that 
these flashbacks precipitated his psychiatric hospitalization 
in September 1984.  The diagnosis was anxiety disorder, not 
otherwise specified.  A November 2001 letter from the 
Cherokee Health Systems stated that the veteran was currently 
receiving treatment for PTSD, chronic, with delayed onset, 
and panic disorder with agoraphobia.  This supports the 
veteran's claim.

VA medical records from October 2000 show that he presented 
for psychiatric evaluation with a history of "panic 
attacks," and "chronic anxiety" since the mid-1980's.  He 
alleged that he was sexually assaulted by his drill 
instructor during basic training.  He was informed that he 
could be referred to the mental health clinic for VA 
treatment in this regard but he elected to remain with his 
private psychiatrist.  

In August 2004, the veteran underwent VA evaluation for PTSD.  
The veteran reported disturbed sleep patterns; specifically 
that he wakes up feeling scared, but that he does not 
remember anything that he dreams about.  He also reported 
having occasional flashbacks of sexual assault in the 
military, and that he felt depressed, angry and embarrassed 
about this.  The examiner noted that the veteran appeared to 
be scared and paranoid when talking about the assault, and 
would not elaborate further than "during boot camp [his] 
drill instructor made him do things which he didn't even like 
to think about."  The veteran reported that after leaving 
service, he stayed drunk most of the time "to block the 
memory."  After vacationing in Florida in 1984, the "smell 
of the swamps made [him] think about Parris Island," 
triggering panic attacks and flashbacks.  Following the 
vacation, he was admitted to the hospital and has been under 
psychiatric care since that time.  With regard to his social 
network, the veteran is divorced and living with his daughter 
and her family.  He has no friends because he reportedly does 
not want any.  The examiner reported that he exhibited 
positive hypervigilance and exaggerated startle response.  He 
denied auditory or visual hallucinations.  In assessing the 
veteran's psychiatric conditions, the examiner determined 
that, based on the interview, his history, evaluation of the 
stressors and documentation available to him, the veteran met 
the DSM-IV criteria for PTSD with panic attacks, related to 
active duty service due to alleged military sexual trauma.  
However, the examiner continued and stated that the alleged 
military sexual trauma needed to be verified by the "Ratings 
Office."

Upon review of all of the evidence, the Board concludes that 
service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  

First, the service records do not support the veteran's claim 
but rather provide clear evidence against the claim for PTSD.  
The veteran was discharged after nine months of service.  
However, the basis for the separation from service was his 
family's financial hardship.  There were no disciplinary 
actions pending against him.  Nothing in his record suggests 
any change in his performance or behavior after the alleged 
sexual assault.

The Board notes that in June 1968 the veteran went to sick 
call and reportedly did not know what was wrong with him.  
The impression was anxiety reaction, and he was released to 
duty.  The Board finds that while this does appear to be a 
clinical visit without a specific ailment, this, standing 
alone, does not satisfy the standard of a behavioral change 
that might indicate a stressor, as noted above.  No 
abnormality was noted on examination, and the remainder of 
his record is negative for similarly vague complaints.  The 
Board accordingly finds that this medical record does not 
support the veteran's claim.

Second, the veteran was not diagnosed with PTSD for many 
years after service.  The veteran was first diagnosed with 
anxiety in September 1984; PTSD was not diagnosed until July 
2000.  The United States Court of Appeals has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Third, the veteran did not serve in combat, and there is no 
corroboration in any way for his alleged trauma stemming from 
the personal assault.  The veteran has stated that he did not 
tell anyone about the alleged personal assault until July 
2000.  Even when he has mentioned it, he has been unable to 
provide details regarding the specifics.  While the veteran 
has alleged that a fellow serviceman could corroborate the 
alleged abuse, this individual has declined to assist the 
veteran in this regard.  VA cannot compel such cooperation.

The provisions cited above recognize that personal assault 
such as here alleged can often be established only by 
secondary evidence and the inferences that can be drawn 
therefrom.  However, service connection may not be predicated 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2004).  Precisely because service 
connection may not be based on conjecture, it is important 
that the factors enumerated above not have alternative 
explanations or be subject to significant questions of 
credibility.  The factors addressed above suggest a change in 
behavior without rational alternative explanations, which is 
not found in this case.  Otherwise, establishing the 
existence of the claimed stressor is inevitably an exercise 
in speculation.  Thus, the factors set forth above 
contemplate changes in behavior roughly contemporaneous with 
the claimed incident such as to indicate the actual 
occurrence of the stressor.

Victims of personal assault are often wary of reporting the 
crimes.  That is why review of claims predicated on such 
allegations must consider alternative sources of evidence.  
In this regard, the Board notes that the veteran's account of 
how he started recollecting the trauma from service is not 
consistent with the chronology as it appears in the available 
evidence.  The veteran has stated that he started having 
flashbacks to the in-service trauma after vacationing in 
Florida in 1984.  However, he did not report the trauma until 
July 2000, at an appointment for which there are no records 
in the file.  Indeed, there is no description of the assault 
in any record of treatment in the file.  On VA examination in 
August 2004, he was not clear about the sexual trauma, 
stating only that he did not want to think about the things 
he was made to do.  Thus, despite the veteran's personal 
statements, the contemporaneous evidence does not support his 
contention that he started remembering the in-service 
personal assault in 1984 or even shortly thereafter.  In 
fact, the veteran continues to be vague and nonresponsive 
when requests are made for him to state what alleged sexual 
trauma occurred in the military.  He has been unable to 
adequately describe any event which would constitute a sexual 
trauma.  He has only described an incident where he states he 
was kicked in the stomach during basic training and made 
vague allegations about other incidents.

The Board is mindful that some psychiatric and counseling 
professionals have described treatment for PTSD as being 
related to an in-service personal assault.  However, the 
Board can find no credible support for the veteran's 
allegation that he was assaulted in service.  See Zarycki, 
supra; Wood, supra.  Since that stressor is not corroborated, 
the diagnosis does not serve to establish service connection 
for PTSD.  See 38 C.F.R. § 3.304(f).  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).  Furthermore, those medical professionals have 
not demonstrated that the alleged inservice trauma has been 
corroborated by other evidence as described in the M-21 
provisions.

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

Finally, while the record contains ample evidence of 
diagnoses of anxiety, on his most recent examination, in 
August 2004, the veteran was not diagnosed with anxiety.  
Further, at no time has any anxiety been related to his 
service by competent medical evidence.  The competent medical 
evidence does not show any non-PTSD psychiatric disorder is 
present and related to the veteran's service.  Accordingly, 
the Board finds that there is no current diagnosis of anxiety 
or other non-PTSD psychiatric disorder related to service, as 
is required for service connection.  See 38 C.F.R. § 3.303, 
3.304.

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have an acquired 
psychiatric condition, to include PTSD, that was incurred in 
or aggravated by active service or that is related to service 
or to any corroborated incident therein.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in February 2001.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in March 2001, October 2002 
and in May 2004; a statement of the case in April 2001, and 
supplemental statements of the case in October 2002 and 
September 2004.  There was no harm to the appellant, as VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Any defect with regard to the 
timing and content of the notices to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.





	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


